Citation Nr: 1141700	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-41 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for varicose veins of the left lower extremity.

2.  Entitlement to a disability rating greater than 10 percent for varicose veins of the right lower extremity.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran had active service from May 1984 to May 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which assigned 10 percent ratings for varicose veins of the left lower extremity and for varicose veins of the right lower extremity.  The Veteran testified at a RO hearing in April 2010.  He also testified at a Board hearing held before the undersigned Acting Veterans Law Judge at the RO in March 2011.  Transcripts of both hearings are of record.


FINDING OF FACT

The Veteran's varicose veins of the left and right lower extremities are not manifested by persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, and no subcutaneous induration, persistent ulceration, or board-like edema.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for varicose veins of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code (DC) 7120 (2011).

2.  The criteria for a disability rating greater than 10 percent for varicose veins of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, DC 7120 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in August 2008, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence showing that his varicose veins of the left lower extremity and of the right lower extremity had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting an increased rating for varicose veins of the left lower extremity or for varicose veins of the right lower extremity.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the August 2008 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the August 2008 letter was issued to the appellant and his service representative prior to the October 2008 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  Because the appellant's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the appellant.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Board notes that the RO attempted to obtain the Veteran's Social Security Administration (SSA) records; however, SSA notified VA that no records are available for the Veteran.

The Veteran was afforded VA examinations in September 2008 and in December 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that his varicose veins of the left lower extremity and of the right lower extremity are more disabling than currently evaluated.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected varicose veins of the left lower extremity and of the right lower extremity are each evaluated as 10 percent disabling under 38 C.F.R. § 4.104, DC 7520.  See 38 C.F.R. § 4.104, DC 7520 (2011).

DC 7520 provides a 10 percent rating for varicose veins with intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent is assigned where there is persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation eczema.  A 40 percent rating is assigned when there is persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  Id.

In September 2008, the Veteran underwent a VA examination.  It was noted that he had not had any doctor-prescribed bedrest in the last 12 months.  He reported that he can complete his activities of daily living without difficulty.  He reported that his legs become fatigued with some discomfort secondary to his varicose veins.  The Veteran reported that his pain has worsened intermittently but the fatigue is his biggest concern.  He complained of lower extremity fatigue and a mild, dull aching pain in both his lower extremities.  His current treatment is only the support hose.  He reported that he takes Tylenol or Ibuprofen for pain on a very rare occasion.  He stated that his dull, aching pain is approximately 3 on a 10-point scale.  This is also accompanied by fatigue and when it occurs, he usually needs to rest.  This lasts about 1 to 1 and a half hours, 2 to 3 times a month and is alleviated with elevation especially when he rests his legs.  He denied edema to his lower extremities.  On physical examination, it was noted that he has bilateral large varicose veins of the right and left leg, the left leg worse than the right.  Varicose veins were popliteal areas to mid calf, and also were found anterolateral to distal tibia on the left leg.  There were large clusters of varicose veins on both legs, left worse than right.  The left leg varicose vein measured at 2 centimeters wide and approximately 20 centimeters long would be the longest one in the left leg.  Right leg varicose veins are in the popliteal area and distally to about midcalf and in the medial aspect of the right leg.  The longest veins measures 10 centimeters by 1 and a half centimeters wide.  These were large serpentine clusters of varicose veins.  Peripheral pulses were 2+ bilaterally in the dorsal pedal and posterior tibial areas.  The examiner diagnosed varicose veins.  The severity was deemed moderate.  

Correspondence dated in October 2009 reflects that the Veteran was examined and he had one change in his lower extremities which had not been present at the time of the September 2008 VA examination.  He had a 1 to 2+ pitting pedal and pretibial edema on both sides, a complication of the moderately severe bilateral lower extremity varicose veins.  He incidentally also has anterior leg pigmentation increases resultant of the condition.  

In December 2009, the Veteran underwent a VA examination.  The Veteran complained of large varicose veins in the lower extremities.  He stated that his only treatment has been compression hose.  Symptoms related to the large varicosities basically include light pain in the lower legs.  Exercise and exertion is not precluded by the condition and he runs 3 to 4 times per week, running 2 to 8 miles per time.  He also does weight lifting, push-ups, and sit-ups.  Current treatments for his varicosities have no effect on his activities of daily living and essentially no effect on the conditions of his usual occupation.  The Veteran has no history of aortic aneurysms or aneurysms of any large artery or small artery.  He had no known arteriovenous fistulas and no history of arteriosclerosis obilterans.  No history of thromboangiitis obliterans.  He takes no medication for his varicosities.  He denied swelling of the feet and ankles.  He denied any thrombophlebitis or any type of phlebitis syndrome.  On physical examination, he had varicose veins of the lower extremities below the knee that were quite large, abnormally dilated and tortuous.  The left leg exhibited large tortuous enlarged varicosities in the proximal third and the medial aspect that wrap around posteriorly.  Varicosities also continue down the medial aspect of the tibia to the ankle on the left leg.  Inspection of the right leg revealed abnormally dilated large tortuous veins essentially located in the proximal or upper third of the tibial area.  They were located in the medial aspect and wrap around posteriorly.  No edema was located in the lower extremities, either left or right, and there were no ischemic skin changes and there was no evidence of stasis dermatitis or ulcerations.  There was no tenderness to palpation.  The ankle and foot were also inspected and contained no varicosities, no skin changes and no edema.  There was no painful motion, tenderness, spasms, edema, fatigability, lack of endurance, weakness, or instability.  The examiner reviewed the October 2009 correspondence, and noted that current examination did not reveal any pitting edema or skin pigment changes.  The examiner diagnosed large tortuous veins of the proximal 1/3 of the lower extremities, below the knees, bilaterally, somewhat more extensive on the right than left, with no evidence of either pitting edema or skin pigment changes.  

The Board finds that the preponderance of the evidence is against assigning disability ratings greater than 10 percent for the Veteran's service-connected varicose veins of the left lower extremity or for his service-connected varicose veins of the right lower extremity.  The evidence of record does not reflect persistent edema, incompletely relieved by elevation of extremity.  As detailed, the September 2008 VA examination report reflects that the Veteran denied edema to his lower extremities.  As detailed, the October 2009 private examiner detected pitting pedal and pretibial edema on both sides, but the examiner did not indicate whether the edema was persistent, incompletely relieved by elevation of extremity.  While the October 2009 examiner detected edema, on VA examination 2 months later, edema was not detected on objective examination, and there were no ischemic skin changes.  Thus, this supports a finding that any edema is not persistent in nature.  Based on the objective findings of record, even if the Board were to accept that the Veteran had edema on examination in October 2009, the evidence of record does not support a finding that such edema has been persistent, incompletely relieved by elevation of extremity.  For instance, the Veteran reported exercise, including running, weight-lifting, push-ups and sit-ups, and no effect on his daily activities.  Moreover, at the September 2008 VA examination he reported that his main symptom is fatigue and when it occurs, it is alleviated by elevating his legs.  Finally, there have been no objective findings of subcutaneous induration or persistent ulceration of the extremity.  Thus, the criteria are not met for a 60 percent disability rating for varicose veins.  The Board also notes that board-like edema has not been detected; thus a 100 percent disability rating is also not warranted.  See 38 C.F.R. § 4.7; see also Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected varicose veins of the left lower extremity or for his service-connected varicose veins of the right lower extremity.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected varicose veins of the left lower extremity and for his service-connected varicose veins of the right lower extremity are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected varicose veins in both of his lower extremities.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  There is no indication in the competent evidence of record that the Veteran's service-connected varicose veins have interfered with his job as a VA employee at the RO in Jackson, Mississippi.  Nor is there any indication in the record that he has been hospitalized for treatment of his varicose veins at any time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating greater than 10 percent for varicose veins of the left lower extremity is denied.

Entitlement to a disability rating greater than 10 percent for varicose veins of the right lower extremity is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


